

115 HR 4791 IH: Federal Reserve Disclosure Act
U.S. House of Representatives
2018-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4791IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2018Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to establish requirements for salaries, financial disclosures, and office staff of the Board of Governors of the Federal Reserve System, and for other purposes. 
1.Short titleThis Act may be cited as the Federal Reserve Disclosure Act. 2.Salaries, financial disclosures, and office staff of the Board of Governors of the Federal Reserve System (a)In generalSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— 
(1)by redesignating the second subsection (s) (relating to Assessments, Fees, and Other Charges for Certain Companies) as subsection (t); and (2)by adding at the end the following new subsections: 
 
(u)Prohibited and restricted financial interests and transactionsThe members and employees of the Board of Governors of the Federal Reserve System shall be subject to the provisions under section 4401.102 of title 5, Code of Federal Regulations, to the same extent as such provisions apply to an employee of the Securities and Exchange Commission.  (v)Disclosure of staff salaries and financial informationThe Board of Governors of the Federal Reserve System shall make publicly available, on the website of the Board of Governors, a searchable database that contains the names of all members, officers, and employees of the Board of Governors who receive an annual salary in excess of the annual rate of basic pay for GS–15 of the General Schedule, and— 
(1)the yearly salary information for such individuals, along with any nonsalary compensation received by such individuals; and (2)any financial disclosures required to be made by such individuals.. 
(b)Office staff for each member of the Board of GovernorsSubsection (l) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended by adding at the end the following: Each member of the Board of Governors of the Federal Reserve System may employ, at a minimum, 2 individuals, with such individuals selected by such member and the salaries of such individuals set by such member. A member may employ additional individuals as determined necessary by the Board of Governors.. 